794 F.2d 572
Jurldine A. DONALDSON, Plaintiff-Appellant,v.Paul V. CLARK, et al., Defendants-Appellees.
No. 85-8270.
United States Court of Appeals,Eleventh Circuit
June 30, 1986.

James W. Howard, R. David Ware, Atlanta, Ga., for plaintiff-appellant.
Charles R. Adams, III, Fort Valley, Ga., for Clark.
Alvin McDougald, Fort Valley, Ga., for Harris.
Kathryn Allen, Asst. Atty. Gen., Atlanta, Ga., for Wilcox.
Gregory Homer, Fort Valley, Ga., for Wilder.
Katherine M. Kalish, Macon, Ga., for Shelley.
Appeal from the United States District Court for the Middle District of Georgia.
(Opinion April 22, 1986, 11th Cir., 1986, 786 F.2d 1570)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service, on the court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that the cause shall be reheard by this court en banc without oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.